Citation Nr: 0918832	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by which the RO denied 
entitlement to an increased rating for the Veteran's service-
connected bilateral pes planus.  

The Board observes that the Veteran requested a hearing 
before a Decision Review Officer (DRO) at the RO but withdrew 
that request in August 2006.  At that time he indicated that 
he would accept a new VA medical examination in lieu of the 
DRO hearing.  He was afforded a VA orthopedic examination in 
January 2007.  


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by no more 
than some pronation, pain, and callosities.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2008); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the 
requirements expressed in Dingess was provided in March 2006.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the Vazquez-Flores decision.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran has 
submitted specific argument as to how his disability had 
increased in severity and the effect that increase had on his 
employment and daily life.  See, e.g., statements regarding 
employment made during a January 2007 VA examination and the 
November 2005 notice of disagreement in which the Veteran 
argued entitlement to increase due to the worsening of his 
disability.  It is therefore clear that the veteran was aware 
of the applicable schedular standards.

Accordingly, due to the content of the VCAA notice given in 
June 2005 and March 2006 that included information regarding 
responsibilities for obtaining evidence and the information 
necessary to substantiate the claim as well as the Veteran's 
actual knowledge, the Board finds that the Veteran has 
received appropriate VCAA notice to include as contemplated 
by the Court in Vazquez-Flores.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, private medical records, and copies of VA medical 
examination reports.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral pes planus has been 
rated 30 percent disabling by the RO under the provisions of 
Diagnostic Code 5276.  38 C.F.R. § 4.71a.

Bilateral acquired flatfoot warrants a 30 percent rating if 
the disorder is severe with objective evidence of marked 
deformity (pronation, abduction, et cetera), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
warranted if the disorder is pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  There is no higher schedular rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

On October 2005 VA orthopedic examination, the Veteran 
reported bilateral foot pain, soreness, and tenderness upon 
standing and walking.  He denied flare-ups.  The Veteran 
asserted that he could stand or walk for 30 minutes before 
having to take a break.  He used an ankle brace, orthotics, 
and a cane and indicated that foot surgery was suggested but 
that he did not wish to undergo such intervention.  
Objectively, the examiner noted that the Veteran was wearing 
an ankle brace and ambulating with a cane.  Examination of 
the right foot revealed pain, soreness, and tenderness to 
palpation over the plantar surface.  There were no other 
neurovascular deformities.  The Veteran could not heel-toe 
walk due to pain.  Examination of the left foot was similar 
to that of the right.  The examiner observed pes planus with 
moderate pronation and pain and tenderness over the plantar 
surfaces.  There was no callus formation, and the heels and 
Achilles tendons were not in valgus.  There were no 
additional toe deformities bilaterally.  Repetitive use 
caused additional pain, soreness, tenderness, and 
fatigability.

On January 2007 VA orthopedic examination, the Veteran 
complained of constant bilateral foot pain, weakness, and 
fatigability of the feet at rest and with prolonged walking 
and standing.  The Veteran indicated that he walked very 
little and that he could walk no more than 10 to 15 feet 
before the pain increased markedly.  The Veteran, however, 
did not use a wheelchair.  Rather, he used a cane and a 
walker and employed analgesics regularly to ease his 
bilateral foot pain.  The Veteran stated that he did not use 
orthotics because they tended to exacerbate his foot pain.  
On objective examination, the examiner noted that the Veteran 
ambulated slowly with a cane and a slight limp.  Examination 
of the right foot revealed no warmth or swelling, no 
ulceration, and normal sensation.  Proprioception was intact.  
There was flattening of the medial arch area.  There was 
moderate pronation of the right foot, and there was 
tenderness over the entire plantar aspect of the right foot 
with no bony deformities noted.  Range of motion caused 
increased right foot pain.  Examination of the left foot 
revealed no warmth or swelling, no ulceration, and normal 
sensation.  Proprioception was intact.  There was flattening 
of the medial arch area.  There was moderate pronation of the 
left foot, and there was tenderness over the entire plantar 
aspect of the left foot with flattening of the medial arch 
area.  Range of motion cased increased left foot pain.  There 
was no increased weakness, fatigability, or incoordination 
with range of motion bilaterally.  Shoe wear was abnormal, 
and there was slight callus formation bilaterally.  The 
Achilles tendons were not painful on manipulation and 
exhibited no abnormalities.  X-ray studies revealed hallux 
valgus and pes planus bilaterally.  The examiner diagnosed 
bilateral pes planus.

The Board has considered the foregoing evidence and has 
concluded that a 50 percent evaluation is not warranted at 
any time.  Id.; Hart, supra.  Pronation has been 
characterized as merely moderate, inward displacement has not 
been shown, and the Achilles tendons have not been painful on 
manipulation.  With regard to both the right and left foot, 
therefore, the Veteran's symptomatology simply does not meet 
the criteria necessary for entitlement to a 50 percent 
evaluation under Diagnostic Code 5276.

The Board observes that the following provisions related to 
disabilities of the feet are not applicable herein.  
Diagnostic Code 5277 (bilateral weak foot), Diagnostic Code 
5278 (claw foot), Diagnostic Code 5279 (anterior 
metatarsalgia), Diagnostic Code 5281 (hallux rigidus), 
Diagnostic Code 5282 (hammer toe), and Diagnostic Code 5283 
(nonunion or malunion of the tarsal or metatarsal bones) are 
not relevant to the discussion because they deal with 
manifestations of foot disabilities not present in the 
Veteran's situation.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 (hallux valgus) is inapplicable because 
while the Veteran suffers from the condition bilaterally, it 
is not a condition for which service connection has been 
granted, and it is not shown to be related to the service-
connected bilateral pes planus.  Id.  Finally, other foot 
injuries are rated as moderate, moderately severe, and severe 
under Diagnostic Code 5284.  The Board is of the view that 
this provision need not be considered because there is a more 
appropriate provision that deals directly with the Veteran's 
service-connected disability, namely Diagnostic Code 5276.  
Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2008) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2008) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No additional compensation is warranted under these 
provisions because functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements has not been shown.  Furthermore, 
neither weakened movement, excess fatigability, nor 
incoordination have been shown.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board 
finds that there has been no showing by the Veteran that the 
service-connected bilateral pes planus has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Indeed, no hospitalization has been 
necessary and while the Veteran claims to have stopped 
working due to foot pain, there is no evidence of record that 
he lost employment due to his pes planus.  Rather, company 
downsizing and nonservice-connected disabilities appear to be 
the primary interference with employment.  The Board 
emphasizes that no physician or other qualified professional 
has indicated that the Veteran's bilateral pes planus 
markedly interferes with employment.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An evaluation in excess of 30 percent for service-connected 
bilateral pes planus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


